DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11a, 14, and 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 30 is objected to because of the following informalities:  line 2 “drug delivery device” should be “a drug delivery device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 positively recites the receiver coil is located on a surface of the container.  However, claim 19 from which claim 21 depends only functionally recites the container.  As such it is not clear if the container is being positively recited as part of the drug delivery device.  Similarly, claim 22 positively recites the receiver coil is embedded within the walls of the container and it is not clear if the container is being positively recited as part of the drug delivery device.  Further, there is insufficient antecedent basis for the limitation “the walls.” Similarly, claim 29 recites positively recites a medicament contained in the container and it is not clear if the container is being positively recited as part of the drug delivery device.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 26, 27, 29, 30, 32, 33, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dacquay et al. (US 2007/0270744 A1).
With regard to claim 19, Dacquay et al. teach a drug delivery device for delivering a medicament, the drug delivery device comprising: a housing arranged to contain a container (exemplary Fig. 16 housing comprises 215 and 255, exemplary Fig. 14 container 425); a receiver coil (Fig. 12 member 1225); and an energy storage unit (Fig. 12 member 505), wherein the receiver coil is arranged to receive energy from a transmitter coil by electromagnetic induction, wherein the energy storage unit is arranged to be charged by at least a portion of the energy received by the receiver coil ([0100], [0105], [0107], inductively charged by element in the base which would be a coil), wherein at least a portion of the energy received by the receiver coil is converted to heat energy by the receiver coil, and wherein the receiver coil is arranged in the drug delivery device to transfer the heat energy to the container to heat medicament contained in the container ([0056], [0064], [0115] exemplary Fig. 16 heating element 450).
With regard to claim 20, the term adjacent does not specific any particular distance and as such the receiver coil is taken as adjacent the container as they are contained within the same housing.  Alternatively, an interface is provided between 505 and 305 ([0052]) and there is a continuous electrical connection between 1225 and 450 on the surface of the container, the wires which extend to 450, namely 462, are also taken as part of the receiver coil and are adjacent the container (Figs. 16 and 9A).
With regard to claim 21, an interface is provided between 505 and 305 ([0052]) and there is a continuous electrical connection between 1225 and 450 on the surface of the container, the wires which extend to 450, namely 462, are also taken as part of the receiver coil and are on a surface of the container, as the container and wires are on top of each other depending on orientation (Figs. 16 and 9A).
With regard to claim 22, alternatively the housing is taken as member 255 and the container is taken as 215.  An interface is provided between 505 and 305 ([0052]) and there is a continuous electrical connection between 1225 and 450 embedded within the container, the wires which extend to 450, namely 462, are also taken as part of the receiver coil and are embedded within the container (Figs. 16 and 9A).
With regard to claim 26, see Fig. 16 temperature sensor 460 ([0056], [0065]).
With regard to claim 27, the temperature sensor provides temperature data which is used to provide feedback to control the amount of substance delivered the amount of which is then output via the display ([0056], [0065], [0103]).  
With regard to claim 29, see [0063].
With regard to claim 30, Dacquay et al. teach a system comprising: Page: 5of7drug delivery device comprising: a housing arranged to contain a container (exemplary Fig. 16 housing comprises 215 and 255, exemplary Fig. 14 container 425); a receiver coil (Fig. 12 member 1225); and an energy storage unit (Fig. 12 member 505), wherein the receiver coil is arranged to receive energy from a transmitter coil by electromagnetic induction, wherein the energy storage unit is arranged to be charged by at least a portion of the energy received by the receiver coil ([0100], [0105], [0107], inductively charged by element in the base which would be a coil), wherein at least a portion of the energy received by the receiver coil is converted to heat energy by the receiver coil, and wherein the receiver coil is arranged in the drug delivery device to transfer the heat energy to the container to heat medicament contained in the container ([0056], [0064], [0115] exemplary Fig. 16 heating element 450); and a charging device for heating medicament contained in the drug delivery device using electromagnetic induction (Fig. 16 member 1615), the charging device comprising: a driving circuit; and a transmitter coil, wherein the driving circuit is arranged to drive the transmitter coil (1615 would necessarily need to include a transmitter coil and driving circuit in order for induction to occur between 1615 and 1225), wherein the driving circuit and the transmitter coil are arranged to transmit energy to a receiver coil of the drug delivery device by electromagnetic induction, and wherein the receiver coil of the drug delivery device is arranged to receive the energy from the transmitter coil of the charging device and to heat medicament contained in the drug delivery device ([0056], [0064], [0115] exemplary Fig. 16 heating element 450).
With regard to claims 32 and 33, as shown in Fig. 16, 1615 surrounds 255 and is taken as at least a sleeve.
With regard to claim 36, see Fig. 16 temperature sensor 460 ([0056], [0065], as cited above energy is transmitted to 1225 which is connected to the rest of the electrical components of the device), the charging device is taken to comprise the sensor as when they are connected the components are all in electrical communication and the temperature sensor is attributed to the charging device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacquay et al. (US 2007/0270744 A1) as applied to claims 19 and 30 above, and further in view of Anderson et al. (US 2015/0202456 A1).
With regard to claims 23 and 31, Dacquay et al. teach induction is used but does not specifically recite resonant inductive coupling.  However, Anderson et al. teach equivalently using conventional inductive coupling or resonant coupling ([0324]).   It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use resonant inductive coupling in Dacquay et al. as Anderson et al. teach this is equivalent to conventional induction and would yield the same predictable result.

Claims 24, 25, 28, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacquay et al. (US 2007/0270744 A1) as applied to claims 19, 26, and 30 above, and further in view of Neer (US 2011/0172525 A1).
With regard to claims 24, 25, 28, and 34, see Fig. 16 temperature sensor 460 ([0056]).  Dacquay et al. teach the temperature sensor provides temperature data which is used to provide feedback to control the amount of substance delivered ([0056], [0065], [0103]).  Dacquay et al. do not disclose transmitting a wireless signal corresponding to the sensed parameters.  However, Neer teaches coils which are used to charge/heat an injection device and that the coils can also be used to transmit data which includes temperature information used to control the injection and that wireless communication may be beneficial as it is unaffected by contaminants and is equivalent to other communication means (Fig. 4, [0010], [0015], [0020], [0059], [0064], [0070], [0073], [0075], [0078]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the coil of Dacquay et al. as an antenna to transmit data wirelessly as Neer teach using such coils in this manner as an equivalent communication means which is beneficial in that it is unaffected by contaminants and would yield the same predictable result.  As taught by Neer both coils can function to transmit data. 
With regard to claim 36, Dacquay et al. teach the temperature sensor provides temperature data which is used to provide feedback to control the amount of substance delivered ([0056], [0065], [0103]).  Alternatively, if Dacquay et al. do not disclose the temperature sensor to be provided by the charging device.  However, Neer teach an injection device which is charged via induction and uses a temperature sensor to control provided heat and that the sensor can be provided by either the component which houses the syringe or the charging component ([0073], [0078], Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a temperature sensor with the charging component in Dacquay et al. as Neer teach this to be an effective equivalent configuration and can be used for controlling setpoints and feedback for delivery.  

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dacquay et al. (US 2007/0270744 A1) in view of Hemond et al. (US 2012/0089114 A1).
With regard to claim 35, Dacquay et al. teach a device substantially as claimed but do not disclose an acoustic sensor detecting an acoustic signal indicative of a usage parameter.  However, Hemond et al. teach an injection device in which the control system senses various parameters of injection to dynamically adjust injection based on the sensed parameters and that such a parameter may be detected by an acoustic sensor ([0011], [0047], [0077]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an acoustic sensor in Dacquay et al. as Hemond et al. teach such a sensor to be effective in dynamically controlling injection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783